COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
ROBERT DALE MARTIN,                                               No. 08-13-00249-CV
                                                §
                              Appellant,                             Appeal from the
                                                §
V.                                                                 158th District Court
                                                §
LAURA WARDER,                                                   of Denton County, Texas
                                                §
                                                                 (TC# 2011-20264-158)
                               Appellee.        §

                                MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to

the fault of the Appellant and that Appellant has failed to respond to our inquiry letter, we

dismiss the appeal for want of prosecution.

       The clerk’s record was due to be filed on October 7, 2013. The Denton County Clerk

notified the Court that Appellant has not made financial arrangements for the preparation of the

clerk’s record. The Clerk of the Court notified Appellant by letter regarding his failure to make

financial arrangements to pay for the clerk’s record and advised him that the appeal would be

dismissed for want of prosecution unless he responded within ten days and showed grounds for

continuing the appeal. See TEX.R.APP.P. 37.3. No reply has been received.
       It is undisputed that Appellant has failed to make financial arrangements to pay for the

clerk’s record and the clerk’s record has not been filed. Further, Appellant has not complied

with our notice requiring a response. See TEX.R.APP.P. 42.3(c)(authorizing appellate court to

dismiss appeal where the appellant fails to comply with a notice from the clerk requiring a

response or other action within a specified time). Pursuant to Rules 37.3(b) and 42.3(c), we

dismiss the appeal for want of prosecution.



November 20, 2013
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               -2-